Case: 20-60211     Document: 00516027042         Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 23, 2021
                                  No. 20-60211                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Lorenzo Juarez-Ortiz,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 377 384


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Lorenzo Juarez-Ortiz is a native and citizen of Guatemala. In 2012, the
   Department of Homeland Security served him with a notice to appear,
   contending that Juarez-Ortiz was removable. Juarez-Ortiz conceded
   removability but applied for (1) asylum, (2) withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60211      Document: 00516027042          Page: 2   Date Filed: 09/23/2021




                                    No. 20-60211


   (3) relief under the Convention Against Torture (“CAT”). The Immigration
   Judge (“IJ”) denied the application. Juarez-Ortiz then appealed to the Board
   of Immigration Appeals (“BIA”), which dismissed the appeal. He now
   petitions for review of the BIA’s dismissal. We deny that petition.
          “We review the BIA’s decision; we consider the IJ’s decision only to
   the extent it influenced the BIA.” Martinez Manzanares v. Barr, 925 F.3d
   222, 226 (5th Cir. 2019). We review factual findings for substantial evidence.
   Qorane v. Barr, 919 F.3d 904, 909 (5th Cir. 2019). So we “reverse only if the
   evidence is so compelling that no reasonable fact finder could fail to find the
   petitioner statutorily eligible for relief.” Id. (internal quotation marks
   omitted). We review preserved legal questions de novo. Martinez
   Manzanares, 925 F.3d at 226.
          Juarez-Ortiz first argues that the IJ lacked jurisdiction to conduct
   removal proceedings because the notice to appear lacked the date and time
   of the initial hearing. That argument, however, is squarely foreclosed by
   Maniar v. Garland, 998 F.3d 235, 242 (5th Cir. 2021).
          Next, Juarez-Ortiz challenges the BIA’s asylum and withholding-of-
   removal determinations on several grounds. But both challenges fail for the
   same reason: The BIA reasonably found that Juarez-Ortiz did not show a
   protected ground under 8 U.S.C. § 1158(b)(1)(B)(i). See, e.g., Dayo v. Holder,
   687 F.3d 653, 658–59 (5th Cir. 2012) (“An applicant who has failed to
   establish the less stringent well-founded fear standard of proof required for
   asylum relief is necessarily also unable to establish an entitlement to
   withholding of removal.” (internal quotation marks omitted)).
          Specifically, Juarez-Ortiz asserted two protected grounds: a
   “membership in a particular social group” and a “political opinion.” First,
   the BIA reasonably found that Juarez-Ortiz’s asserted social group—“men
   who are morally opposed to the gangs”—lacks the required particularity and




                                          2
Case: 20-60211      Document: 00516027042           Page: 3    Date Filed: 09/23/2021




                                     No. 20-60211


   social distinctness. See Orellana-Monson v. Holder, 685 F.3d 511, 521–22 (5th
   Cir. 2012) (determining that a materially similar group “men who were
   recruited but refused to join [the gang]” failed the particularity and social-
   distinction requirements); Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 787
   (5th Cir. 2016) (citing approvingly Sorto–De Portillo v. Holder, 358 F. App’x
   606, 608 (5th Cir.2010) (per curiam) (“Numerous other cases have held that
   one’s personal anti-gang values or antagonistic relationship with gangs does
   not amount to a common immutable characteristic establishing a particular
   social group.”) (alteration omitted)).
          Second, the BIA reasonably found that Juarez-Ortiz’s opinion against
   the gangs is not political. He stated that he was “morally opposed to the
   gangs” because he does not agree with the things that they did. And in all
   events, the BIA reasonably found that there was no persecution because of a
   political opinion. That is because the record indicates that the gangs were
   motivated by criminal (not political) concerns. See Lopez De Villeda v.
   Wilkinson, 848 F. App’x 152, 157 (5th Cir. 2021) (per curiam) (finding that
   gang violence was not motivated by a political opinion where the record
   evidenced that the gang members were motivated by “economic and criminal
   concerns”); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002)
   (“The relevant question is the motivation of the [claimed] persecutor.”). We
   cannot conclude that the BIA was “compelled” to find the contrary. Thuri v.
   Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (per curiam). This suffices to
   reject Juarez-Ortiz’s challenges involving asylum and withholding of
   removal.
          Finally, Juarez-Ortiz challenges the BIA’s CAT determination. We
   reject that challenge. “Torture” includes only “pain or suffering . . . inflicted
   by or at the instigation of or with the consent or acquiescence of a public
   official or other person acting in an official capacity.” 8 C.F.R.
   § 1208.18(a)(1); see also Qorane, 919 F.3d at 911. The BIA found, among other



                                            3
Case: 20-60211     Document: 00516027042           Page: 4   Date Filed: 09/23/2021




                                    No. 20-60211


   things, that the record had insufficient evidence on the “sufficient state
   action” requirement. Martinez Manzanares, 925 F.3d at 228 (internal
   quotation marks omitted); Iruegas-Valdez v. Yates, 846 F.3d 806, 812 (5th Cir.
   2017) (internal quotation marks omitted). That finding is reasonable. So
   Juarez-Ortiz’s CAT challenge fails.
          The petition for review is DENIED.




                                         4